IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

 

RYAN KARNOSKL et al.,
Plaintiffs, and
STATE OF WASHINGTON,

Plaintiff-Intervenor, ; Ate
Misc. No. | «ZO WNC |O
Vv.
Underlying Action: Case No. 2:17-
DONALD J. TRUMP, in his official cv-01297-MJP (W.D. Wa.)
capacity as President of the United States,
et al.,

Defendants.

 

 

DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION TO QUASH
THIRD-PARTY SUBPOENA ISSUED TO WILLIAM F. MORAN, FORMER
VICE CHIEF OF NAVAL OPERATIONS

Case 1:20-mc-00013 Document 2 Filed 05/14/20 Page 1 of 34
TABLE OF CONTENTS

I. STATEMENT OF THE CASE uu... cccscsessessscseseessenesssesseaesecsccaseeaseccsasadesnseneensenseas 1
Ih. STATEMENT OF FACTS ...cccccsssscssesscsssesseseeveeseevessessesesseneesecvensarseusausenasnensensenses 2
A. DoD Policy Regarding Military Service by Transgender Individuals
and Individuals with Gender Dysphoria........ccsesssscsesscsssessersessssesseensaneenes 3
B. Underlying Litigation ......cssssscsscrssessssercensesseeseracecsersensensessercesseseesesseesensenses 6
Il. STATEMENT OF QUESTIONS PRESENTED .........cccescsessessssseseeseseesenseeersenss 8
TV. ARGUMENT ...00. oe eecccecseceeeeeeceeessceetsereeccnssnseesessacsecseeseseseecsesansassasnaseeseessesessennen 9
A. —_ Legal Standard... cccscssssesssssesseceesecsessesnenseeansartentassesosessensescerscasesenseeress 9
B. The Apex Doctrine Bars Plaintiffs from Deposing Admiral Moran
Absent Exceptional Circumstances............:ccssessesessssssseeseessesesssessssesesseseesees 10
1. Former High-Ranking Officials Are Generally Exempt from

2.

Testifying About Their Official Decisions. ..............:esssseseereereseee 10
Admiral Moran Is a Former High-Ranking Official. 0.0... eee 13

C. High Ranking Depositions Are Especially Inappropriate In This
Case In Light of the Deference Owed by Courts to Military
Judgments. seseneessaeesansenseusersueeeesuenersceeseneseseeseenescsunaveenausensersenensersesserapeeenseneee 15

D, ‘Plaintiffs Cannot Establish that Exceptional Circumstances Require
Admiral Moran’s Deposition. .........csscsceescnerseneessesseesessecessessenseeseesenseeeoese 17

1.

CONCLUSION

Admiral Moran Does Not Possess Any Unique, First-Hand
Knowledge About DoD’s Current Policy. 0.0... eeeeeeseeeeeeeeteeeeeeee 18

Plaintiffs Can Readily Obtain Information About the Panel’s
Deliberations From Alternate Sources. .........cescesesseessesecseeseneeenenes 19

Any Other Information Plaintiffs Seek Is Privileged or
Protected. ......sceccrsvsssecrssssersscrserssreesetsvessserseseraerssenersesersesssseseersetses 22

Case 1:20-mc-00013 Document 2 Filed 05/14/20 Page 2 of 34
TABLE OF AUTHORITIES

Cases
Alexander y. FBI,

186 F.R.D. 1 (D.D.C. 1998)... eccccccesesssssssscsscescacesecsecsccneesesenscastereserntetectecsencesenseteaee 13
Bagley v. Blagojevich,

486 F. Supp. 2d 786 (C.D. Tl. 2007)... es ceseeeeeeseesecsereerereeceeteesenreets pesessesevsrscesscaeeses 18
Bogan v. City of Boston, ‘

489 F.3d 417 (1st Cir, 2007) .....cscsesssssesscsectsesersecsevsscesersersevarsersessosernsensenecetsestentenaes 21
Byrd y. District of Columbia,

259 F.R.D. 1 (D.D.C. 2009)... ccecscsesssersersssnscererernesssssnsensenerscrnersessssrserserssesteeteatentens 13
Cipollone v. Liggett Group, Inc.,

812 F.2d 1400 (table) (4th Cir, 1987) oc. csescsssseeseetecsessssssssesecessesssescsessesssssesenseneraees 22
Citizens to Pres. Overton Park, Inc. v. Volpe,

AO] ULS, 402 (1971) vc ccccssssecrssrcssesessesssccssessessersessssestesssscesorsessesseressenessensassessessonseasens li
Dep’t of Commerce v. New York, ;

139 S. Ct. 2551 (2019) oe eesesesecsccsccsccssceeceeceressesessceseeseesaseecsasseeesaenecseceees 12, 17, 22
Detoy v. City and Cnty of S.F.,

196 F.R.D. 362 (N.D. Cal. 2000) 2... eecsescessesscnssecteseeseesscatensscesreseessecsatsaeens sesseencenenses 18
Doe v. Esper (Doe DC),

No. 1:17-cv-1597, 2019 WL 4394842 (D.D.C. Sept. 13, 2019)... ceeessseereeeeerees 7, 19
Doe v. Shanahan (Doe DC),

917 F.3d 694 (D.C. Cir. 2019) vvcscecssessssesccssesssssscssessessucssssecssesesssscsssusessasecssess 3, 4, 16, 23
FDIC v. Galan-Alvarez,

No. 15-mc-00752, 2015 WL 5602342 (D.D.C. Sept. 4, 2015) ..cessccsssesee: 11, 12, 13, 21
Franklin Sav. Ass’n v. Ryan,

922 F.2d 209 (4th Cir. 1991)... csssscsscsssscsscsscssscnsescensessssssnssrssrssrscceserscsesreersseesess 10, 22
Gilligan v. Morgan,

413 ULS. 1 (2008) oo ee esecsssesesscescesecssesecsecesesaesassucsssesenscseseesessensenssaesseetaseeseaseasensens 16

il

Case 1:20-mc-00013 Document 2 Filed 05/14/20 Page 3 of 34
Goldman v. Weinberger,

AT5 U.S. 503 (1986) secececcscsssscsstceesnseseeeeee cessssssssunsusasasassanannasanéerseruenusnnenennsenseneeee 15, 16
In re Cheney,

544 F.3d 311 (D.C. Cir. 2008) .. ccc ecsctsssssnrcsssessscsssesesserssssesssreaesscesseaenesnsqterseeenseeneees 10
In re Commodity Future Trading Comm’n,

941 F.3d 869 (7th Cir. 2019). eee sssssesecsrsnsessssssessscessseseenessnsessescsssaeaeseesenenseensente 10
Inre McCarthy,

636 F. App’x 142 (4th Cir, 2015) wee cscssssseeresenseeseensseeessessassenseseseerenseensoaneens 9, 10
Inre United States (Holder),

197 F.3d 310 (8th Cir, 1999). eeeseeesscseseesonssesessavseeesstsesesesssecsesrsceseeseesess 10, 21
Intelligent Verification Sys., LLC v. Microsoft Corp.,

No. 2:12:cv525, 2014 WL 12544827 (E.D. Va. Jan. 9, 2014)... ceeseseesseeeerees 9,17, 21
KC. v. Cty. of Los Angeles, -

No. CV 13-3806, 2014 WL 3434257 (C.D. Cal. July 11, 2014) cee ccsseessesessteeeeees 12
Karnoski v. Trump,

926 F.3d 1180 (9th Cir. 2019). cccscssecrsssssssssssessensersesesssssesensensseeseasensoenenee 3,5, 7,17
Lederman v. N.Y.C. Dep’t of Parks & Recreation, »

731 F.3d 199 (2d Cir. 2013). eeesssesssrsssensessseesensssersnessnsensenseensessesesseneesenes passim
Low v. Whitman,

207 F.R.D. 9 (D.D.C, 2002)... eeecesersessssssessosssssesessnesssesscnsesnstesenesecesseseessereseneeaes 13,15
Rostker v. Goldberg,

A53 U.S. 57 (1981) rscsscsecsssersorsecescorerscesessecsessnseesscssesssscssesssussoesersenserersessnseasenseeaesees 15, 16
Sarma vy. Wells Fargo & Co.,

No. 1:15-MC-63, 2016 WL 410013 (M.D.N.C. Feb. 2, 2016).....:.:sccsssesestessesteneesenenses 9
Seattle Times Co. v. Rhinehart,

467 U.S. 20 (L9B4) .essesssecsessessserseeserseseesesnensnensessenersensssesuscessseneneerssnsssaseinenssussusorsenees veneeeD
Simplex Time Recorder Co, v. Sec’y of Labor,

766 F.2d 575 (D.C. Cir. 1985) wees vecvesuseseascesaeseussasavacnencesesserseuseeneeseoeseosees 10, 15, 21
Sykes v. Brown, .

90 F.R.D. 77 (E.D. Pa. 1981) ..cccsesssesecseeseceeecsessessesenscnssesatscsevsvesescesenseneesessessestsesneeseens 12

iii

Case 1:20-mc-00013 Document 2 Filed 05/14/20 Page 4 of 34
Thomas v. Cate,

715 F. Supp. 2d 1012 (E.D. Cal. 2010)... cc cccscsscseessessesssnescsasssessssesesensensenssnsseserseoes 12
Thomasson v. Perry,

80 F.3d 915 (4th Cir, 1996)... cc ccsesesesessereresesssesernstsnssssssssssssecsersssnssneenssereneeeeensass 16
Trump v. Hawaii, .

138 S. Ct. 2392 (2018) 0. eeeeeeesceeceecsescssensenseescnsesessansasssssasssessnnssssensesseeseenesenestensesereeseas 16
United States v. Morgan,

313 U.S. 409 (1941) oe ceeeecceccesecsecserserereeseesceeessesensensaesasseeseeentssesseseensensenseaees 10, 11, 22
United States v. Sensient Colors, Inc.,

649 F. Supp. 2d 309 (D.N.J. 2009) ooo. eseeseeseeeeeeseserseesersetsenessesensessevsaveeveesesaeeenss 11,15
United States v. Wal-Mart Stores,

No. CIV.A. PIM-01-1521, 2002 WL 562301 (D. Md. Mar. 29, 2002)............ 11, 12,13
Va. Dep't of Corrections v Jordan,

921 F.3d 180 (4th. Cir. 2019) oo. eseesseseeeeceeeeeceeeceeeesereceecterserenteesens ceaeeceeesescnscesassasens 9
Vill. of Arlington Heights v. Metro. Hous. Dev. Corp.,

A29 US. 252 (1977) vcecsccsesseceeccscescesetsceeseccacescesssensensesscsseeeeceasesecenssaesenseetesnenseesaterseetes 11
Walker v. NCNB Nat’l Bank of Fila.,

810 F. Supp. 11 (D-D.C. 1993) wo. ceccseseserserseersstscressesensesensceseissasiasenssssesssessensane 12
Winter v. NRDC,

555 US. 7 (2008) .ccceccsssscssreessenseseescenscesesceeesesseseseesensserscsscesseeseseeseeseasenseneeseeete 15, 16
Rules
Fed. R. Civ. P. 26...cccsssssssssssscssstecsssuecsssssccnssuccnsssccsesnenssnccnssarecennntetsanees sesueceesasceessseesssaseese 9
Fed. R. Civ. P. 45 2... cece ccc eee eee cence een nee n Ee EE OnE OED eE DEES EB e ee ee gtnssenseesens 9
Fed. R. Civ. P. 45(d)(3)(A) iii) & AV). cesses eeeesseseeseersssseressessescnnencaneesensnsentensaravensenonsens 9, 22

Regulations
82 Fed. Reg. 41,319 (Aug. 30, 2017) 0... essscsssesetcesenssesensscsessesensssassasensensanssseecnsenseeenes 11

iv

Case 1:20-mc-00013 Document 2 Filed 05/14/20 Page 5 of 34
Other Authorities

Secretary of the Navy, Thomas P. Dee, (2020), https://www.secnav.navy.mil/donht/

Case 1:20-mc-00013 Document 2 Filed 05/14/20 Page 6 of 34
L STATEMENT OF THE CASE

Pursuant to Rules 26(c)(1) and 45(d)(3) of the Federal Rules of Civil Procedure,
Defendants in the above-captioned action move to quash a subpoena ordering William F.
Moran, the former Vice Chief of Naval Operations, to appear for a deposition on May 28,
2020 in this District. See Notice of Subpoena (“Moran Subpoena”), attached hereto as Ex.
A. Admiral Moran is not a party to the underlying action at issue here, Karnoski v. Trump,
No. 2:17-cv-01297-MJP (W.D. Wash.) (“Karnoski”), which challenges the Department of
Defense’s (“DoD”) policy on military service by transgender individuals and individuals
with a medical condition called gender dysphoria. Plaintiffs seek to depose Admiral Moran
in order to probe his role in the development of the challenged policy when he held the
position of Vice Chief of Naval Operations. Under well-established law, this subpoena
should be quashed. Notably, the Ninth Circuit has issued a prior writ of mandamus limiting
discovery in Karnoski, which weighs heavily against granting the requested deposition,
and that court is presently considering a second mandamus petition concerning the scope
of remaining discovery, which could also impact whether the requested deposition is
proper.

Moreover, granting Plaintiffs’ request would conflict with long-standing precedent
even in ordinary cases, and would be especially extraordinary in a challenge to military
personnel policy. The Admiral’s deposition is entirely inconsistent with the “apex
doctrine,” which protects high-ranking officials (both current and former) from testifying
about their official decisions. And the separation-ofpowers concerns underlying that

doctrine are especially acute here, where Plaintiffs seek his deposition in order to probe

1

Case 1:20-mc-00013 Document 2 Filed 05/14/20 Page 7 of 34
deliberations concerning a military personnel policy. The fact that Defendants have
already produced al! relevant, non-privileged documents necessary to litigate Plaintiffs’
claims, in addition to privileged documents pursuant to court orders, and have made
available several other senior DoD and Armed Forces officials with personal knowledge
of the challenged policy’s development, further eliminates any need for the Admiral’s
deposition. For these compelling reasons, set forth further below, the Court should quash
the deposition subpoena for Admiral Moran.
Il. STATEMENT OF FACTS

The underlying action, Karnoski, is one of four long-running cases challenging the
constitutionality of DoD’s policy concerning military service by transgender individuals
and individuals with gender dysphoria. ‘See Stockman v. Trump, No. 1:17-cv-6516, (C.D.
Cal. Sept. 5, 2017); Stone v. Trump, No. 1:17-cv-02459 (D. Md. Aug. 28, 2017): Doe v.
Esper, No. 17-cv-1597 (D.D.C. Aug. 9, 2017) (hereinafter Doe DC); see also Doe v. Esper,
No. 1:20-cv-105030. (Doe MA) (D. Mass. Mar. 17, 2020) (recent action for a preliminary
injunction). All four cases are in discovery and have in placé a cross-sharing agreement.
See Stipulated Uniform Protective Order and Cross-Use Agreement, Karnoski, 2:17-cv-

01297-MJP (W.D. Wash. Feb. 14, 2018), ECF 183.!

 

1 Unless otherwise indicated, all citations to the docket refer to the underlying action,
Karnoski v. Trump, No. 2:17-cv-01297-MJP (W.D. Wash.).

2

Case 1:20-mc-00013 Document 2 Filed 05/14/20 Page 8 of 34
A. DoD Policy Regarding Military Service by Transgender Individuals and
Individuals with Gender Dysphoria

In February 2018, then-Secretary James Mattis issued the current DoD policy
regarding military service by transgender individuals and individuals with gender
dysphoria. Karnoski v. Ti ump, 926 F.3d 1180, 1187-88 (9th Cir. 2019) (per curiam). The
current policy permits transgender individuals to serve, but presumptively disqualifies
certain individuals on the basis of a medical condition—gender dysphoria—and its
treatment. As described below, the current policy, which is the product of comprehensive
review by high-ranking military officials, came after several recent developments in the
military’s policy.

In June 2016, following a review of the military’s longstanding categorical ban on
retention of transgender service members or their accession into—that is, their joining—
the military, then-Secretary of Defense Ashton Carter ordered the armed forces to revise
their standards to permit military service by transgender individuals under certain
circumstances, depending on whether an individual had been diagnosed with “gender
dysphoria,” a psychological condition that “refers to the distress that may accompany the
incongruence between one’s experienced or expressed gender and one’s assigned gender,”
Diagnostic and Statistical Manual of Mental Disorders Fifth Edition, DSM-5 (“DSM-5”)
at 451, attached hereto as Ex. B. See Doe DC vy. Shanahan, 917 F.3d 694, 710-11 (D.C.
Cir. 2019) (Williams, J., concurring in result) (describing the Carter policy).

On June 30, 2017, before the Carter policy’s accession standards were set to take

effect, then-Secretary Mattis decided, based on the recommendations of the Secretaries of

Case 1:20-mc-00013 Document 2 Filed 05/14/20 Page 9 of 34
the Military Departments and the Chiefs of the Military Services and in the exercise of his
discretion, that it was “necessary to defer” the Carter accession standards until January 1,
2018, so that the military could “evaluate more carefully” the effect of accessions by
transgender individuals “on readiness and lethality.” Memorandum from Secretary Mattis
to President Trump (“Mattis Mem.”) (Feb. 22, 2018) at.1, attached hereto as Ex. C; see
also Doe DC, 917 F.3d at 713 (Williams, J., concurring in result).
While this review was ongoing, the President stated on Twitter on July 26, 2017,
that the military ewill not accept or allow Transgender individuals to serve in any capacity.”
Doe DC, 917 F.3d at 698. He then issued a memorandum in August 2017 explaining that
former Secretary Carter had “failed to identify a sufficient basis to conclude that
terminating the Department’s longstanding policy”’—which generally disqualified
. transgender individuals from service—‘would not hinder military effectiveness and
lethality, disrupt unit cohesion, or tax military resources.” Jd. (quotation omitted). The
President’s 2017 memorandum reinstituted the military’s longstanding policy
disqualifying those individuals, but in doing so, made clear that the Secretary could “advise
[the President] at any time, in writing, that a change to this policy is warranted.” See
‘Memorandum of August 25, 2017, 82 Fed. Reg. 41,319, 41,319 (Aug. 30, 2017).
Secretary Mattis established a Panel of Experts (“the Panel”) to “conduct an
independent multi-disciplinary review and study of relevant data and information
pertaining to transgender Service members.” DoD Report and Recommendations on
Military Service by Transgender Persons (Feb. 2018) (“DoD Report”) at 17, attached

hereto as Ex. D. The Panel consisted of “senior uniformed and civilian Defense

4

Case 1:20-mc-00013 Document 2. Filed 05/14/20 Page 10 of 34
Department and U.S. Coast Guard leaders,” Mattis Mem. at 1, of which Admiral Moran
was a voting member, see Decl. of William F. Moran (“Moran Decl.” (describing the
Admiral’s involvement on the Panel), attached hereto as Ex. E. Through thirteen meetings
over ninety days, the Panel met with commanders of transgender service members, military
medical professionals, civilian medical professionals, and transgender service members.
See Karnoski, 926 F.3d at 1191. The Panel reviewed information regarding gender
dysphoria and its treatment, as well as data collected after the announcement of the Carter
policy. id. The Panel further received briefings from three “working groups” dedicated to
specific issues involving personnel, medical treatment, and military lethality. DoD Report
at 18.

The Panel developed a new policy, see id. at 32, which Secretary Mattis adopted in
full and is now in effect, see id. at 4 (confirming that the Department’s policy is
“Iclonsistent with [the Panel’s] recommendations”). Like the Carter policy before it,
DoD’s current policy turns on the medical condition of gender dysphoria, not on
transgender status. Under each policy, transgender individuals without a history or
diagnosis of sender dysphoria may serve if they meet the standards associated with their
biological sex, whereas those with gender dysphoria are presumptively disqualified. Jd. at
4-6. The main difference between the two policies is the nature of the exceptions to that
presumptive disqualification. Under the current policy, individuals with a history or
diagnosis of gender dysphoria may join or remain in the military if they neither have
undergone gender transition nor seek to do so. Jd. at 5. In addition, for accession into the

military, they must show 36 months of stability (as opposed to 18 months of stability under
5

Case 1:20-mc-00013 Document 2 Filed 05/14/20 Page 11 of 34
the Carter policy) before applying, while for retention in the military, they may remain if
they meet deployability standards. Jd. By contrast, those with gender dysphoria who have
undergone gender transition or seek to do so are disqualified, absent a waiver. Jd.
Recognizing, however, that a number of individuals with gender dysphoria had “entered or
remained in service following the announcement of the Carter policy,” DoD included a
reliance exemption in its current policy. Jd. at 43.

Secretary Mattis conveyed the Panel’s proposed policy to the President in a
memorandum dated February 22, 2018 that was accompanied by DoD’s Report and
detailed the bases for the proposal. See Mattis Mem. He stated that the policy that the
Panel developed was also consistent with his “professional judgment.” Jd. at 3. The
Secretary requested that the President “revoke” his 2017 memorandum to permit the

military to adopt the new approach. /d. at 1. On March 23, 2018, the President revoked

the 2017 memorandum, permitting the current policy to go into effect.

B. Underlying Litigation
Plaintiffs filed this action in August 2017 to challenge the President’s 2017 Twitter

announcement and 2017 memorandum. See Compl., ECF 1. The district court
preliminarily enjoined the directives in the memorandum, Order (Dec. 11, 2017), ECF
103. In April 2018, after the President revoked the directives, the Karnoshi district court
extended the injunction to DoD’s current policy, stating that it “threaten[s] the very same
violations.” Order at 12 (Apr. 13, 2018), ECF 233.

Plaintiffs served broad discovery requests that sought, inter alia, “all documents and

communications” relating to the military’s deliberations on service by transgender

6

Case 1:20-mc-00013 Document 2 Filed 05/14/20 Page 12 of 34
individuals. See Pls.’ First Request for Production to Defs. (“RFP”) (Dec. 29, 2017) at 1,
4, ECF 246-2; Pls.’ Second RFP (Apr. 26, 2018) at 2-3, ECF 269-2. The Government
initially submitted a partially redacted Administrative Record and produced approximately
30,000 non-privileged documents, while withholding thousands of documents protected by
the deliberative process privilege. In July 2018, the district court compelled the production
of all documents withheld under the deliberative process privilege. Order (Jul. 27, 2018),
ECF 299. The Government challenged both the preliminary injunction and the discovery
order before the Ninth Circuit.

The Ninth Circuit vacated the preliminary injunction, holding that DoD’s 2018
policy “is significantly different” from the President’s 2017 memorandum barring
transgender individuals from serving “in both its creation and its specific provisions.”
Karnoski, 926 F.3d at 1199. It also issued a writ of mandamus vacating the district court’s
discovery order. Jd. at 1203-08. The Ninth Circuit directed “careful consideration [of]
executive branch privileges,” concluding that “the military’s interest in full and frank
communication about policymaking raises serious—although not insurmountable—
national defense interests.” Jd. at 1206.

Separately, in September 2019, the district court for the District of Columbia, in the
related Doe v. Esper litigation, concluded that the Doe DC plaintiffs had overcome the
deliberative process privilege for documents that were used or considered by the Panel in
developing DoD’s current policy. See Doe DC v. Esper, No. 1:17-cv-1597, 2019 WL
4394842, at *8-10 (D.D.C. Sept. 13, 2019). Though the Government disagreed with that

order, Defendants produced an unredacted version of the Administrative Record,

7

Case 1:20-mc-00013 Document 2 Filed 05/14/20 Page 13 of 34
unredacted meeting minutes from the Panel, and all deliberative documents and
communications to, from, generated by, presented to, or reviewed by the Panel. Dets.’
Notice at 1, ECF 389. That production was shared with the Plaintiffs in this action. See
Easton Decl. § 6, ECF 405-2; Stipulated Uniform Protective Order and Cross-Use
Agreement, ECF 183.

Notwithstanding the above production and the Ninth Circuit’s writ of mandamus,
the district court in this action again ordered Defendants to produce thousands of additional
documents that were never seen or considered by the Panel that developed the current
policy and also ordered that witnesses at depositions must provide information protected
by the deliberative process privilege. See Order (Dec. 18, 2019), ECF 401; Minute Entry
(Feb. 3, 2020), ECF 410; Order (Feb.,7, 2020), ECF 413. Those orders are currently the
subject of another pending mandamus petition before the Ninth Circuit, which has issued
an administrative stay of the district court’s orders in this action. See Order, Inre Trump,
No. 20-70365, ECF 415 (9th Cir. Feb. 12, 2020).

On April 30, 2020, Plaintiffs served Admiral Moran with a third-party subpoena
pursuant to Rule 45, seeking his deposition testimony on May 28, 2020, in Greensboro, .
North Carolina. See Moran Subpoena. Pursuant to Local Rule 37.1, the parties met and
conferred, and Plaintiffs have agreed to stay the compliance’ date of the subpoena pending
this Court’s resolution of the instant motion to quash.

Wil. STATEMENT OF QUESTIONS PRESENTED
1. Does the apex doctrine presumptively preclude Plaintiffs from deposing Admiral

‘ Moran about his role in formulating the challenged military policy?

8

Case 1:20-mc-00013 Document 2. Filed 05/14/20 Page 14 of 34
2. Have Plaintiffs demonstrated that extraordinary circumstances necessitate the
Admiral’s deposition when Defendants have already turned over all relevant non-
privileged documents, privileged documents pursuant to court orders, and offered
other senior DoD and Armed Forces officials to testify?

Iv. ARGUMENT

A. Legal Standard

Federal Rule of Civil Procedure 45 governs subpoenas issued to non-parties. See
Fed. R. Civ. P. 45. Under Rule 45, the Court “must quash or modify a subpoena
that... subjects a person to undue burden,” or that “requires disclosure of privileged or
other protected matter, if no exception or waiver applies.” Fed. R. Civ. P. 45(d)(3)(A)Git)
& (iv). Because the “scope of discovery under Rule’ 45 tracks Rule 26,” a non-party “may
seek from the court protection from discovery via the overlapping and interrelated
provisions of both Rules 26 and 45,” Sarma v. Wells Fargo & Co., No. 1:15-MC-63, 2016
WL 410013, at *6 (MDN.C. Feb. 2, 2016) (citation omitted). Rule 26 grants trial courts
broad discretion to “make any order which justice requires to protect a party or person from
annoyance, embarrassment, oppression, or undue burden or expense,” including to forbid
the proposed discovery altogether. Fed. R. Civ. P. 26(c); see also Seattle Times Co, v.
Rhinehart, 467 U.S. 20, 36 (1984). Although the party moving to quash ordinarily bears
the burden of persuasion, Va. Dep’t of Corrections v Jordan, 921 F.3d 180, 189 (4th Cir.
2019), where, as discussed below, the subpoena is issued to a high-ranking government
official, courts require the party seeking to depose the official to demonstrate that

“extraordinary circumstances” justify the deposition, see In re McCarthy, 636 F. App’x
9

Case 1:20-mc-00013 Document 2 Filed 05/14/20 Page 15 of 34
142, 143 (4th Cir. 2015); Intelligent Verification Sys., LLC v. Microsoft Corp., No.
2:12:0v525, 2014 WL 12544827, at * 2 (E.D. Va. Jan. 9, 2014).

B. The Apex Doctrine Bars Plaintiffs from Deposing Admiral Moran Absent
Exceptional Circumstances.

1. Former High-Ranking Officials Are Generally Exempt from Testifying About
Their Official Decisions.

Since the Supreme Court’s decision in United States v. Morgan, 313 US. 409
(1941), courts have routinely held under the “apex doctrine” that high-ranking government
officials, both current and former, should not—absent exceptional circumstances—be
deposed or called to testify regarding their reasons for taking official action. See, e. gs
Franklin Sav. Ass’nv. Ryan, 922 F.2d 209, 211 (4th Cir. 1991); Lederman v. N.Y.C. Dep’t
of Parks & Recreation, 731 F.3d 199, 203-04 (2d Cir. 2013); Simplex Time Recorder Co.
v, Sec’y of Labor, 766 F.2d 575, 586-87 (D.C. Cir. 1985). In Morgan, the Supreme Court
countermanded the district court’s order permitting the deposition of the Secretary of
Agriculture on his process in reaching an official decision, admonishing that he “should
have never been subjected to this examination” because it was improper “to probe [his]
mental processes.” 313 U.S. at 421-22.

Consistent with Morgan, the Fourth Circuit and other courts of appeals have issued
the extraordinary remedy of a writ of mandamus to preclude the depositions of high-
ranking Executive branch officials. See, e.g., Jn re McCarthy, 636 F. App’x at 145 (EPA
Administrator); Jn re Commodity Future Trading Comm’n, 941 F.3d 869, 875 (7th Cir.
2019) (CFTC chairman, commissioners, and staff); In re Cheney, 544 R3d 311, 314 (D.C.
Cir. 2008) (Vice President’s Chief of Staff); Jn re United States (Holder), 197 F.3d 310,

10

Case 1:20-mc-00013 Document 2 Filed 05/14/20 Page 16 of 34
316 (8th Cir. 1999) (Attorney General and Deputy Attorney General). And numerous
courts have similarly precluded depositions of former high-ranking officials regarding their
decision-making while in office. See, e.g., Lederman, 731 F.3d at 203-04 (former deputy

mayor); FDIC vy. Galan-Alvarez, No. 15-mc-00752, 2015 WL 5602342, at *12 (D.D.C.
Sept. 4, 2015) (former FDIC chairperson and senior deputy director); United States v.
Sensient Colors, Inc., 649 F. Supp. 2d 309, 316-18 (D.N.J. 2009) (former EPA
Administrator); United States v. Wal-Mart Stores, No. CIV.A. PJM-01-1521, 2002 WL
562301, at *3-4 (D. Md. Mar. 29, 2002) (former chairperson of the Consumer Product
Safety Commission). Three separate rationales underlie these protections.

First, constitutional separation-of-powers principles are implicated when parties
litigating against federal agencies attempt to ascertain the thoughts and mental processes
by which high-ranking agency officials exercise their official discretion. See Morgan, 313
U.S. at 422 (“Just as a judge cannot be subjected to such scrutiny, . . . so the integrity of
the administrative process must be equally respected.” (internal citations omitted)); Vill. of
Arlington Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252, 268 n.18 (1977) (“[J]udicial
inquiries into ... executive motivation represent a substantial intrusion into the workings
of other branches of government.”). Challenges to agency policies are ordinarily resolved
on the basis of the “administrative findings that were made at the same time as the
decision”—as reflected in the Administrative Record that Defendants produced in this
action. Citizens to Pres. Overton Park, Ine. .v. Volpe, 401 U.S. 402, 420 (1971). The
Supreme Court has repeatedly confirmed that, absent “a strong showing of bad faith or

improper behavior,” discovery into “the mental processes of administrative

1]

Case 1:20-mc-00013 Document 2 Filed 05/14/20 Page 17 of 34
decisionmakers” is unwarranted. Dep ’t of Commerce v. New York, 139 8. Ct. 2551, 2573-
74 (2019) (citation omitted), |

Second, subjecting high-level government officials to depositions in civil actions
involving their agency would impede the exercise of official duties by exerting a chilling
effect on official decision-making. See Lederman, 731 F.3d at 203. That is, “subjecting
~ officials to interrogation about how they reached particular decisions would impair that
decision-making process by making officials less willing to explore and discuss all
available options, no matter how controversial.” Walker v. NCNB Nat’l Bank of Fla., 810
F. Supp. 11, 12 (D.D.C. 1993); see also Sykes v. Brown, 90 F.R.D. 77, 78 (E.D. Pa. 1981).

Third, “a contrary rule might discourage otherwise upstanding individuals from
public service.” Galan-Alvarez, 2015 WL 5602342, at *4 (citation omitted). As multiple
courts have recognized, absent limits on the depositions of high-ranking officials, there is
“a tremendous potential for abuse or harassment.” K.CLR. v. Cty. of Los Angeles, No. CV |
13-3806, 2014 WL 3434257, at *3 (C.D. Cal. July 11, 2014) (quotation omitted); see also
Wal-Mart Stores, 2002 WL 562301, at *4.

Courts have recognized that “[t]he apex doctrine is no less applicable to former
officials than to current officials,” even though any immediate “interference with official
duties is absent.” Galan-Alvarez, 2015 WL 5602342, at *3 (quoting Thomas v. Cate, 715
F. Supp. 2d 1012, 1049 (E.D. Cal. 2010)); see also Wal-Mart, 2002 WL 562301, at *3-4. ,
As one court explained: |

The integrity of administrative proceedings and the underlying

decisionmaking process of agency officials are just as important where
the official to be questioned no longer serves in the same position. And

12

Case 1:20-mc-00013 Document 2 Filed 05/14/20 Page 18 of 34
“indiscriminate depositions of high-ranking government officials

would . .. likely discourage” people “from accepting positions as public

servants” irrespective of whether those deposed were current or former

officials.
Galan-Alvarez, 2015 WL 5602342, at *3 (quoting Wal-Mart, 2002 WL 562301, at *3).
The concerns motivating the apex doctrine do not arbitrarily dissipate the moment the
Admiral has retired; “[i]f the immunity Morgan affords is to have any meaning, the
protections must continue upon the official’s departure from public service.” Wal-Mart,

2002 WL 562301, at *3.

2. Admiral Moran Is a Former High-Ranking Official.

As a retired four-star Admiral in the U.S. Navy and the former Vice Chief of Naval
Operations (“VCNO”), Admiral Moran’s position falls well within the confines of the apex
doctrine, and he should therefore be protected from a sitting deposition absent
extraordinary circumstances. Although there is no set standard for determining whether an
official is sufficiently high-ranking to qualify under the apex doctrine, see Byrd v. District
of Columbia, 259 F.R.D. 1, 6 (D.D.C. 2009), Admiral Moran’s former position—which is
the second-highest uniformed position in the Navy—undoubtedly satisfies the threshold.
In conducting the apex analysis, courts have considered, among other things, the official’s
title, place in the governmental hierarchy, and job responsibilities. See, e.g., Alexander v.
FBI, 186 F.R.D. 1, 3-4 (D.D.C. 1998) (determining that three officials classified as
“Assistant[s] to the President” qualified as high-ranking officials upon consideration of
“the nature of their positions at the White House”); Low v. Whitman, 207 F.R.D. 9, 12

(D.D.C. 2002) (concluding that the EPA’s Deputy Chief of Staff is.a high-ranking official

13

Case 1:20-mc-00013 Document 2 Filed 05/14/20 Page 19 of 34
upon finding that, “[a]s a member of the Senior Executive Service with responsibility for
budget, personnel, and resource issues, it is clear that [the Deputy Chief of Staff] is in a
position of substantial authority”).

As set forth in Admiral Moran’s declaration, the position of VCNO entails the
exercise of substantial responsibilities. Admiral Moran served as the “principal deputy” of
the Chief Naval Officer (“CNO”) in “maintain[ing], train[ing], and equip[ing] combat-
ready Naval forces.” See Moran Decl. J] 3-4. This included overseeing “all Navy assets,
including over 400,000 military and civilian personnel and nearly 300 deployable battle
force ships,” in addition to more than a dozen offices in the Department of the Navy, which
directly reported to the Office of the CNO. /d 93. Because the CNO may, by law,
“delegate or prescribe . . . duties to the VCNO,” Admiral Moran also acted, in certain areas,
“with the complete authority to represent and act” as the top uniformed Naval officer. Jd.
q 4.

The position of VCNO also involves the exercise of substantial authority,
particularly in areas where the’ CNO has delegated the VCNO the authority to act in his”
stead. Admiral Moran attests, for instance, that he “represented the CNO at various Joint
Staff ‘Tank’ sessions, where representatives of all the military services discussed and
initiated action on matters.of military operations.” fd. As the VCNO, Admiral Moran also
“represented the CNO at frequent Office of the Secretary of Defense (OSD) Deputies
meetings” and “often, [his] policy recommendations . . . were ultimately presented to the

Secretary of Defense as official Navy positions.” Id.

14

Case 1:20-mc-00013 Document 2 Filed 05/14/20 Page 20 of 34
Given his stature and his former job responsibilities, the VCNO qualifies as a former
high-ranking Government official whose deposition should only be allowed upon a
showing of extraordinary circumstances.” Accordingly; Plaintiffs must overcome a high

presumption in order to obtain Admiral Moran’s deposition in this case.

Cc Big h_ Ranking Depositions Are Especially Inappropriate In This Case In
, Light of the Deference Owed by Courts to Military Judgments.

The foregoing concerns with the deposition of high-ranking officials are particularly
acute in this case, where Plaintiffs seek to question and second-guess a former senior
military official about his decisions affecting military personnel policy. As one of the
“*complex, subtle, and professional decisions as to the composition . . . of a military force,’
which are ‘essentially professional military judgments,” DoD’s current policy is subject
to a highly deferential form of review. Winter v. NRDC, 555 U.S. 7, 24 (2008) (citation
omitted). Choices about who should serve “are based on judgments concerning military
operations and needs, and the deference unquestionably due the latter judgments is
necessarily required in assessing the former as well.” Rostker v. Goldberg, 453 U.S. 57,
68 (1981) (citation omitted). “Judicial deference is at its apogee” in this area because “[n]ot

only are courts ill equipped to determine the impact upon discipline that any particular

intrusion upon military authority might have, but the military authorities have been charged

 

- ? Indeed, courts have extended the apex doctrine to preclude the depositions of officials
(both current and former) of lower rank. See, e.g., Simplex Time Recorder Co., 766 F.2d
at 586-87 (Regional Administrator of OSHA); Sensient Colors, Inc., 649 F. Supp. 2d at
321 (former EPA Regional Administrator); Low, 207 F.R.D. at 12 (EPA Deputy Chief of
Staff).

15

Case 1:20-mc-00013 Document 2 Filed 05/14/20 Page 21 of 34
by the Executive and Legislative Branches with carrying out our Nation’s military policy.”
Goldman v. Weinberger, 475 U.S. 503, 507-08 (1986) (citations and alterations omitted):
see also Thomasson v. Perry, 80 F.3d 915, 926 (4th Cir. 1996). The judicial inquiry into
challenges to military policy is thus “highly constrained.” Trump v. Hawaii, 138 S. Ct.
2392, 2419-20 (2018); see also Goldman, 475 U.S. at 507-08.

Even testimony that “contradict[s]” the reasons behind a military policy would be
“quite beside the point,” so long as the policy had been “decided by the appropriate military
officials” in “their considered professional judgment.” Goldman, 475 U.S. at 509. And
when such discovery has occurred, the Supreme Court has “chastised the district court” for
“palpably exceed[ing] its authority” in “relying on [such] testimony.” Doe DC, 917 F.3d
at 737 (Williams, J., concurring in result) (first quoting Goldman, 475 U.S. at 509, then
quoting Rostker, 453 U.S. at 81)).

There is no proper basis here for deposing current or former top military officials in
order to probe their decision-making regarding the “composition . . . of a military force.”
Winter, 555 U.S. at 24 (citing Gilligan v. Morgan, 413 U.S. 1, 10 (2008)). To the contrary,
as noted above, the case law is replete with examples where courts including the Supreme
Court—have rejected similar attempts to ascertain the mental impressions of high-ranking
officials. See supra 10-11. The apex doctrine is particularly apposite where the
Constitution envisions that the political branches have broad authority to develop and

oversee military personnel policy.

16

Case 1:20-mc-00013 Document 2 Filed 05/14/20 Page 22 of 34
D. Plaintiffs Cannot Establish that Exceptional Circumstances Require Admiral
Moran’s Deposition.

Plaintiffs’ principal theory on their underlying claims in this action has been that
DoD’s current policy being challenged in this case merely provided “after-the-fact
justification” for the President’s initial Tweet, and memorandum, see Pls.’ Second Am.
Compl. ff 205-07, ECF 347. But the Ninth Circuit rejected that theory, holding that the
current policy “is significantly different from the [President’s] 2017 Memorandum barring
transgender individuals from serving “in both its creation and its specific provisions.”
Karnoski, 926 F.3d at 1199. Plaintiffs thus can challenge the current policy only on its
own terms.

To demonstrate extraordinary circumstances warranting Admiral Moran’s
deposition, Plaintiffs must make a strong showing. of “bad faith or improper behavior,”
Dep't of Commerce, 139 8. Ct. at 2573-74, or, at minimum, demonstrate that the Admiral
has additional non-privileged knowledge relevant to the underlying challenge, and that the
information cannot be obtained elsewhere, see Lederman, 731 F.3d at 204; Microsoft, 2014
WL 12544827, at * 2. Plaintiffs have not specified why they wish to depose the Admiral,
nor do they even allege that he acted in bad faith. Instead, Plaintiffs broadly assert that
Admiral Moran’s testimony is “critically important” because he was “a very senior and
active member of the Pane!” that formulated the policy. See Joint Status Report (“JSR”)
(May 13, 2020) at 3, attached hereto as Ex. F. That is plainly insufficient, and the subpoena

should be quashed on that basis alone.

17

Case 1:20-mc-00013 Document 2 Filed 05/14/20 Page 23 of 34
1, Admiral Moran Does Not Possess Any Unique, First-Hand Knowledge About
DoD’s Current Policy.

As a threshold matter, courts have required Plaintiffs to demonstrate that a high-
ranking official has “unique or special knowledge of the facts at issue” in order to overcome
the apex doctrine’s protections. See Microsoft, 2014 WL 12544827, at *2; see also
Lederman, 731 F.3d at 203. Here, Admiral Moran states in his declaration that he does not
have any specialized knowledge about the challenged DoD policy that would justify his
deposition. The Admiral served as one of seventeen voting members on the Panel, five of
whom were also from the Navy. See Moran Decl. { 8. In that capacity, he—like all the
other voting members—listened to presentations, engaged in deliberations, and voted on
various recommendations regarding military service by transgender individuals and
individuals with gender dysphoria. Jd. In fact, unlike some of the witnesses whose
testimony the Government has offered to Plaintiffs, the Admiral did not have a specialized
role or leadership position on the panel. See id. { 9 (attesting that the he did not chair the
panel or any of its working groups). And, he expressly attests that he was not substantially
involved in drafting the Panel’s recommendations to Secretary Mattis. See id. | 10.
Accordingly, Plaintiffs cannot demonstrate why Admiral Moran’s deposition testimony ts
essential to their case in order to overcome the heavy presumption ‘against his testimony

under the apex doctrine.*

 

3 Courts have held, for example, that the presumption-against testifying is overcome where
an official acted in retaliation or personally intervened in the decision-making process. See,
e.g., Bagley v. Blagojevich, 486 F. Supp. 2d 786, 789-90 (C.D. Ill. 2007); Detoy v. City and
Cnty of S.F., 196 F.R.D. 362, 370 €N.D. Cal. 2000). That is far from the case here.

18

Case 1:20-mc-00013 Document 2 Filed 05/14/20 Page 24 of 34
2. Plaintiffs Can Readily Obtain Information About the Panel’s Deliberations
From Alternate Sources.

In any event, all relevant, non-privileged information that Admiral Moran possesses
can be obtained from other sources. To begin, Defendants have produced an unredacted
Administrative Record in addition to over 30,000 non-privileged documents. Defendants
have also produced every deliberative document sent from, received by, generated by,
presented to, or considered by the Panel that formulated DoD’s policy. These include:

e Unredacted meeting minutes from the Panel;

e Ail documents, testimony, and data reviewed by members of the Panel and the
Panel’s deliberations about these materials; and

e All documents and communications related to the Panel’s work that were sent from,
received by, generated by, presented to, or considered by the members of the Panel.

See Des. Notice at 2-3, ECF 389; Doe DC, 2019 WL 4394842, at *8-10. Defendants
have also waived the deliberative process privilege and produced the final versions of the
presentations given by the Panel to the Deputy Secretary of Defense, the Vice Chairman
of the Joint Chiefs of Staff, and Secretary Mattis. See Decl. of Andrew E. Carmichael { 2,
ECF 381 at 2-3. Accordingly, Plaintiffs already have access to all of the relevant
documents necessary to litigate their claim that the “policy is not supported by any
compelling, important, or even rational government interest,” Pls. Second Am. Compl.
4 205, ECF 347, especially in light of the principles of military deference. Plaintiffs
possess not only the Panel’s deliberations, but also the information that the Panel presented

to Secretary Mattis, who adopted the Panel’s recommendations in full.
19

Case 1:20-mc-00013 Document 2 Filed 05/14/20 Page 25 of 34
Moreover, Defendants have offered several other senior DoD and Armed Forces
officials as witnesses to testify on the development of the challenged policy. Defendants
have made available Anthony M. Kurta, the former Deputy Assistant Secretary of Defense
for Military Personnel Policy, and Lernes Hebert, the current Deputy Assistant Secretary
of Defense for Military Personnel Policy. See ECF 504-5 at 12. In the fall of 2017, Mr.
Kurta performed the duties of the Under Secretary of Defense for Personnel and Readiness,
and, in that role, served as chair of the Panel until the Under Secretary was confirmed in
late November 2017; thereafter, Mr. Kurta remained a voting member of the Panel. ECF —
504-6 at 1. Defendants have identified Mr. Kurta as the offictal who presented the Panel’s
recommendations to the Deputy Secretary of Defense and the Vice Chairman of the Joint
Chiefs of Staff, and Mr. Hebert as the official who directly supported Mr. Kurta in that
briefing and attended Panel meetings. ECF 504-5 at 12; ECF 504-6 at 2. In addition,
Plaintiffs have already sought, and Defendants have provided, dates for the depositions of
a number of other officials who were members of or were significantly involved on, the
Panel. Specifically, Defendants have made available Thomas Dee, who served as a Panel
member, ECF 503 at 12, and at the time, was performing the duties of the Under Secretary
of the Navy, see Thomas P. Dee, https:/(/www.secnav.navy.mil/donhr/About/Senior-
Executives/Biographies/Dee,”20T.pdf (last visited May 8, 2020), as well as Dr. Terry
Adirim and Stephanie Miller, who were both senior DoD officials and who presented at
and attended Panel meetings, ECF 503 at 12; ECF 504-6 at 2.

Given their personal involvement on the Panel, these officials can provide non-

privileged testimony to—and, indeed, may be even better-situated to answer—questions

20

Case 1:20-mc-00013 Document 2 Filed 05/14/20 Page 26 of 34
Plaintiffs may have about the Panel’s actions and information that the Panel considered in
formulating its recommendations, which then-Secretary Mattis adopted in full. At a
minimum, the Court should require Plaintiffs to complete their depositions of Mr. Kurta,
Mr. Hebert, Mr. Dee, Dr. Adirim, and Ms. Miller before requesting to depose Secretary
Mattis. See, e.g., Bogan v. City of Boston, 489 F.3d 417, 424 (1st Cir. 2007) (holding it
was “incumbent on [plaintiff] to seek information from [other officials] before turning to
the Mayor”).

In light of the above, Plaintiffs’ proposed deposition of Admiral Moran is patently
unnecessary, and indeed, inappropriate. Courts have made clear that “other less
burdensome avenues for obtaining the information” must be “exhausted” before
authorizing a sitting deposition. Microsoft, 2014 WL 12544827, at * 2 (citation omitted);
see also Simplex, 766 F.2d at 587 (no extraordinary circumstances exist where party failed
to show information was unavailable “from published reports and available agency
documents”), Courts have, moreover, refused to authorize depositions or live testimony of
high-ranking officials—both current and former—if “other persons can provide the
information sought.” In re Holder, 197 F.3d at 314; see also Galan-Alvarez, 2015 WL
5602342, at *5 (granting motion to quash subpoena seeking testimony from the FDIC
Chairperson upon finding that the FDIC had “made available four other officials, all of
whom had greater involvement in the day-to-day progress of the bank’s closure”).

The Court should do the same here. Not only have Plaintiffs already received all of
the relevant, non-privileged documents necessary to litigate their claims, they have also

obtained the deliberative material from the Panel that Secretary Mattis tasked with
21

Case 1:20-mc-00013 Document 2 Filed 05/14/20 Page 27 of 34
formulating the challenged policy. Further, Plaintiffs have indicated that they will be
taking Mr. Kurta’s and Mr. Hebert’s deposition later this summer, see JSR at 5-6, and
scheduled dates for the depositions of numerous other DoD officials who were involved in
the Panel’s work, ECF 503 at 12. Plaintiffs can offer no reason, then, why the deposition
of Admiral Moran is necessary,

3. Any Other Information Plaintiffs Seek Is Privileged or Protected.

To the extent Plaintiffs seek to depose Admiral Moran about his thought process in
voting on the Panel’s recommendations or other deliberations outside of the Panel’s
process that he may have been privy to, the Court should quash the subpoena because that
information is clearly privileged or protected. See Fed. R. Civ. P. 45(d)(3)(A)Gii).

The Admiral’s Thought Process. As noted above, discovery into the Admiral’s
mental impressions is squarely foreclosed by the apex doctrine. See supra 10-11; see also
Franklin Sav. Ass’n, 922 F.2d at 211 (“[A]bsent ‘extraordinary circumstances,’ a
_ government decision-maker will not be compelled to testify about his mental processes in
reaching a decision, ‘including the manner and extent of his study of the record and his
consultations with subordinates.’” (quoting Morgan, 313 U.S. at 421-22)). Plaintiffs
cannot make the “strong showing of bad faith or improper behavior” that would be required
to probe the Admiral’s judgment. Dep’t of Commerce, 139 8. Ct. at 2573-74. Despite
vigorous litigation across five cases over nearly three years, there is no suggestion that
Admiral Moran behaved improperly while serving on the Panel. Nor do Plaintiffs even
make that allegation. And here, Plaintiffs already have access to the Panel’s deliberations.

4
Accordingly, Plaintiffs have no basis to examine Admiral Moran’s mental processes.

22

Case 1:20-mc-00013 Document 2 Filed 05/14/20 Page 28 of 34
DoD Deliberations. Moreover, any information that Plaintiffs seek regarding
deliberations outside of the Panel’s development of the policy would be protected by the
deliberative process privilege, and Plaintiffs have no basis to overcome that privilege here.
See Cipollone v. Liggett Group, Inc., 812 F.2d 1400 (table) (4th Cir. 1987) (per curiam).
As the Doe DC district court explained, the request for deliberative documents without any
connection to Panel members is an improper “fishing” expedition. Tr. of Telephone
Conference, Doe DC vy. Esper, at 20:1-13 (D.D.C. Jan. 14, 2020), ECF 293; accord Doe
DC, 917 F.3d at 737 (Williams, J., concurring in result) (noting that “the court should not
bless (or invite) a futile fishing expedition into the executive’s decision-making”). Given
that the Panel’s recommendations were the same policy adopted in the Report to Secretary
Mattis and in Secretary Mattis’s memorandum presenting the policy to the President,
Plaintiffs have no need for deliberative information outside of the Panel’s activities to
understand if the current policy reflects the Panel’s recommendations.

In fact, the Government has filed a mandamus petition in the Ninth Circuit seeking
to vacate the district court’s orders in the underlying action compelling the release of
deliberative records never considered by the Panel, such as drafts of DoD’s Report and
deliberative documents relating to,the Mattis memorandum. See Petition at 24, 25, In re
Trump, No. 20-70365, ECF 1-2 (9th Cir. Feb. 11, 2020). That petition is currently pending.
To the extent that Admiral Moran is privy to any deliberations outside of the Panel’s
process, then, this Court should not allow Plaintiffs to circumvent the Ninth Circuit’s
administrative stay by compelling the Admiral to testify about the kind of privileged

information contained in those documents.

23

Case 1:20-mc-00013 Document 2 Filed 05/14/20 Page 29 of 34
CONCLUSION

For the foregoing reasons, Defendants’ Motion to Quash should be granted, and

Plaintiffs should be precluded from deposing Admiral Moran.

Dated: May 14, 2020

Respectfully submitted,

JOSEPH H. HUNT

Assistant Attorney General

Civil Division

ALEXANDER K. HAAS
Director, Federal Programs Branch

ANTHONY J. COPPOLINO
Deputy Director, Federal Programs.
Branch

Jn

GRACE X. ZHOU

(N.Y. Bar No. 5623681)
CHRISTOPHER D. EDELMAN
ANDREW E. CARMICHAEL
Trial Attorneys

United States Department of Justice
Civil Division, Federal Programs Branch
1100 L Street, NW

Washington, DC 20005

Tel: (202) 616-8267

Email: grace,x.zhou@usdoj.gov

Counsel for Defendants

Case 1:20-mc-00013 Document 2 Filed 05/14/20 Page 30 of 34
IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

RYAN KARNOSKI, et al.,
Plaintiffs, and
STATE OF WASHINGTON,

Plaintiff-Intervenor,
Misc. No. '

_¥.

Underlying Action: Case No. 2:17-

DONALD J. TRUMP, in his official cv-01297-MJP (W.D. Wash.) |

capacity as President of the United States,

etal,

 

Defendants. —
CERTIFICATE OF WORD COUNT

I certify that this Brief complies with the word count limit set forth in L.R. 7.3(d).

The number of words in this Brief, exclusive of the caption, signature lines, certificate of

service, and any cover page or index, according to the word count feature of the word

processing software used to prepare the Brief, does not exceed 6,250 words.

Dated: May 14, 2020 . Respectfully submitted,

JOSEPH H. HUNT
Assistant Attorney General
Civil Division

ALEXANDER K. HAAS
Director, Federal Programs Branch

ANTHONY J. COPPOLINO
25 |

é

Case 1:20-mc-00013 Document 2 Filed 05/14/20 Page 31 of 34
Deputy Director, Federal Programs
Branch

BeBe

GRACE X. ZHOU

(N.Y. Bar No. 5623681)
CHRISTOPHER D. EDELMAN
ANDREW E. CARMICHAEL
Trial Attorneys

United States Department of Justice
Civil Division, Federal Programs Branch
1100 L Street, NW

Washington, DC 20005

Tel: (202) 616-8267

Email: grace.x.zhou@usdoj.gov

Counsel for Defendants

26

Case 1:20-mc-00013 Document 2 Filed 05/14/20 Page 32 of 34
CERTIFICATE OF SERVICE

I hereby certify that on May 14, 2020, a copy of the document above was served
by email to the following counsel of record for Plaintiffs and Plaintiff-Intervenor in the
underlying action:

Jordan M. Heinz

. KIRKLAND & ELLIS (IL)
300 North Lasalle

Chicago, IL 60654
312-862-2000
Email:Jheinz@kirkland.Com

Counsel for Plaintiffs

Chalia I. Stallings-Ala’ilima

OFFICE OF THE WASHINGTON ATTORNEY GENERAL
800 5th Ave, Ste 2000

Seattle, WA 98104-3188

206-464-7744

Email:Chalias@atg.Wa.Gov

Counsel for Plaintiff-Intervenor

A copy of the document above was also transmitted by email to additional counsel at the

following addresses:

Vanessa Barsanti, vanessa. barsanti@kirkland.com
- Mark Beckington, Mark. Beckington@doj.ca.gov
Ben Bistricer, Ben.Bistricer@lw.com

Lara Haddad, Lara. Haddad@doj.ca.gov |
Mariaane F. Kies, MKies@cov.com __

Peter Komorowski, PKomorowski@cov.com
Chloe Korban, Chloe.Korban@Iw.com

Nicholas M. Lampros, nlampros@cov.com
Jennifer L. Levi, jlevi@glad.org

Amie Medley, Amie.Medley@doj.ca.gov

Colleen Melody, colleen.melody@atg.wa.gov
Matthew Miller, MMiller@foleyhoag.com

27

Case 1:20-mc-00013 Document 2 Filed 05/14/20 Page 33 of 34
Shannon Minter, sminter@nclrights.org

Amy Quartarolo, amy.quartarolo@Iw.com
Thomas E. Redburn, tredburn@lowenstein.com

Peter C. Renn, prenn@lambdalegal.org

Daniel I. Siegfried, daniel.siegfried@kirkland.com

Meg Slachetka, MSlachetka@lowenstein.com

Chris Stoll, CStoll@nclrights.org

Jason Sykes, jason@newmanlaw.com
Dixie Tauber, Dixie. Tauber@lw.com
Harrison White, harrison. white@lw.com

Dated: May 14, 2020

Respectfully submitted,

JOSEPH H. HUNT
Assistant Attorney General
Civil Division

ALEXANDER K. HAAS
Director, Federal Programs. Branch

ANTHONY J. COPPOLINO
Deputy Director, Federal Programs
Branch

Qa 2

GRACE X. ZHOU

(N.Y. Bar No. 5623681)
CHRISTOPHER D. EDELMAN
ANDREW E. CARMICHAEL '
Trial Attomeys

United States Department of Justice
Civil Division, Federal Programs Branch
1100'L Street, NW

Washington, DC 20005

Tel: (202) 616-8267

Email: grace.x.zhou@usdoj.gov

\

Case 1:20-mc-00013 Document 2 Filed 05/14/20 Page 34 of 34
